 Case 0:17-cv-60533-JEM Document 174 Entered on FLSD Docket 04/24/2019 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                Fort Lauderdale Division

                    Case Number: 17-cv-60533-MARTINEZ/OTAZO-REYES

     RODNEY SCOTT PATTERSON,

           Plaintiff,

     vs.

     AMERICAN AIRLINES, INC.,

           Defendant.
                                          /

         Plaintiff’s Expedited Motion Pursuant to Florida Bar Rule of
     Professional Conduct 4-1.16(a)(3) to Permit Discharged Counsel to
     Withdraw From Representing Plaintiff who Wishes to Proceed Pro se
              And to File a Rule 59 Motion by April 26 Deadline

              William R. Amlong, Esquire, moves on an expedited basis on behalf of

     himself; Karen Coolman Amlong, Attorney at Law; Jennifer Daley, Esquire;

     Isha Kochhar, Esquire,1 and Amlong & Amlong, P.A., d/b/a The Amlong Firm

     to withdraw from the representation of Plaintiff, Rodney Scott Patterson,

     who wishes to proceed pro se and wishes to file a Rule 59 motion directed at

     the order granting summary judgment against him by the Friday, April 26,

     2019 deadline.


           Ms. Kochhar is a former associate of The Amlong Firm who had no
              1

     independent attorney-client relationship with Lt. Col. Patterson, but who
     never formally withdrew from his representation when she left the firm. She
     has explicitly authorized the undersigned to include her in this motion.




aa
pa   The Amlong Firm ! 500 Northeast Fourth Street !   Fort Lauderdale, FL 33301   !   954.462.1983
Case 0:17-cv-60533-JEM Document 174 Entered on FLSD Docket 04/24/2019 Page 2 of 4



        The basis for the withdrawal is that Lt. Col. Patterson at 4:49 p.m.

  April 24 e-mailed the undersigned a letter stating, in pertinent part: “I am

  terminating our legal relationship immediately.... I request you withdraw

  from the case immediately so I can represent myself while pursuing

  counsel.”

        Rule 4-1.16(a)(3), Florida Bar Rules of Professional Conduct, provides

  in pertinent part that “a lawyer ... shall withdraw from the representation of

  a client if ... the lawyer is discharged.”

        The Amlong Firm’s lawyers, however, will remain in the case for the

  purposes of representing The Amlong Firm and its lawyers in connection with

  any motions seeking any relief against either the firm or any of its lawyers.

  Since the motion or motions include claims against Lt. Col. Patterson’s

  lawyers, as well as against him, The Amlong Firm and its lawyers request to

  be noticed concerning all such proceedings and to be able to participate fully

  in any proceedings.

                              Certificate of Conferral

        Pursuant to Local Rule 7.1(a)(3) and 7.1(d), the undersigned e-mailed

  opposing counsel at a draft of this motion 8:10 p.m. Wednesday, April 24.

  Michael Holt, Esquire, one of American’s attorneys, stated that “American

  objects in part to [the] motion and will file a separate response.”




                                                                        Page 2 of 4
Case 0:17-cv-60533-JEM Document 174 Entered on FLSD Docket 04/24/2019 Page 3 of 4



                                  Conclusion

        Based on the facts recited, the authority cited and the arguments

  presented, William R. Amlong, Karen Coolman Amlong, Jennifer Daley, Isha

  Kochhar and Amlong & Amlong, P.A., d/b/a The Amlong Firm, request this

  Court to grant this motion on an expedited basis so that Lt. Col. Patterson

  may immediately begin representing himself.

                                            Respectfully Submitted,

                                            /s/ William R. Amlong
                                            WILLIAM R. AMLONG
                                            Florida Bar No.: 470228
                                            WRAmlong@TheAmlongFirm.com
                                            KAREN COOLMAN AMLONG
                                            Florida Bar No.: 275565
                                            KAmlong@TheAmlongFirm.com
                                            JENNIFER DALEY
                                            Florida Bar No. 856436
                                            JDaley@TheAmlongFirm.com

                                            AMLONG & AMLONG, P.A.
                                            500 Northeast Fourth Street
                                            Second Floor
                                            Fort Lauderdale, Florida 33301
                                            Telephone: (954) 462-1983
                                            Facsimile: (954) 463-5008

                                            Attorneys for Plaintiff,
                                                 Rodney Scott Patterson




                                                                      Page 3 of 4
Case 0:17-cv-60533-JEM Document 174 Entered on FLSD Docket 04/24/2019 Page 4 of 4



                                         Certificate of Service

          I HEREBY CERTIFY that this motion has been filed using the ECF

  system of the Southern District of Florida this and thereby served on all

  counsel or parties of record and by electronic mail upon the plaintiff, Rodney

  Scott Patterson, 1092 NW 39th Terrace, Pembroke Pines, FL 33028,

  702-231-0909, aa737drvr@aol.com.

                                                         /s/  William R. Amlong
                                                         WILLIAM R. AMLONG
  \\amlong3\cpshare\CPWin\HISTORY\190306_0001\1538.26F




                                                                                  Page 4 of 4
